On May 11,1998, the Defendant’s prior suspended sentence was revoked and the Defendant was sentenced to a term of ten (10) years in the Montana State Prison. The Court recommended that the Defen*72dant be screened for placement in the Intensive Supervision Program or Pre-Release if the Department of Corrections deems appropriate. Five (5) years of the Defendant’s sentence is suspended with terms and conditions.
Done in open Court this 13th day of August, 1998.
DATED this 1st day of September, 1998.
On August 13,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Mansch. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed with the modification that the Department of Corrections be advised that the Defendant be immediately considered for pre-release and/or ISP and that a report be made back to this board within thirty (30) days.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Larry Mansch for representing Shane Erstad in this matter.